DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Applicant has amended claims 2, 8, 9, 15 filed on 11/20/2020.
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance:
Regarding to independent claims 1, 8 and 14, the closest prior art references the examiner found are Siddique et al. (U.S. 2010/0030578 A1) in view of Freeman et al. (U.S. 2019/0122404 A1) have been made of record as teaching: generating a rectangular mesh comprising rectangles corresponding to respective portions of a target object depicted in an input image, determining illuminance values corresponding to the rectangles, respectively (Siddique, Figs. 6, 11, [0144], [0151], Fig. 11, [0108], [0161]); generating a contextual composite image based on a combination of the input image and the synthetic image component (Siddique, [0108]); adjusting a dimension of a rectangle from the rectangular mesh based on an illuminance value corresponding to the rectangle (Freeman, Figs. 28A, 28B, [0164]); generating a synthetic image component based on the adjusted dimension of the rectangle and a pattern depicted in an additional image (Freeman, Fig. 34, [0175], [0178]) recited in claims 1 and 14.
 However, the closet prior art made of record fails to teach or fairly suggest alone or in reasonable combination (in consideration of the claim as a whole) the limitations.
wherein determining each illuminance value for each respective rectangle comprises (i) computing a directional derivative and (ii) determining a classification of the respective rectangle based on the directional derivative, the classification indicating a shading or a reflectance of a respective portion of the target object corresponding to the respective rectangle on independent claims 1, 8 and 14.
Claims 2-7, 9-13 and 15-20 are allowable because they are depended on claims 1, 8 and 14.
  	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure Winnemoeller et al. (U.S. 2013/0127889 A1), Chen Yu et al. (U.S. 2019/0035149A1) and Hare et al. (U.S. 2019/0178654 A1).
The Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA VU whose telephone number is 571-272-5994.  The examiner can normally be reached on 8:00- 4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEE TUNG can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/KHOA VU/Examiner, Art Unit 2611                                                                                                                                                                                                        
/KEE M TUNG/Supervisory Patent Examiner, Art Unit 2611